Exhibit 10.8
Execution Copy
NON-COMPETITION AND NON-SOLICITATION AGREEMENT
     This NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) is
entered into as of July 1, 2008 (the “Effective Date”), by and between Gulfmark
Offshore, Inc., a Delaware corporation (“Buyer”), and Larry T. Rigdon
(“Rigdon”).
     WHEREAS, Buyer has entered into that certain Membership Interest and Stock
Purchase Agreement dated as of May 28, 2008 (the “Purchase Agreement”), with
Rigdon Marine Holding LLC (“RMH”) and Rigdon Marine Corporation (“RMC;” RMH and
RMC each a “Company” and collectively, the Companies”), all the members of RMH
(the “Members”) and Sherwood Investment L.L.C., John J. Tennant III Irrevocable
Trust, Brian M. Bowman Irrevocable Trust and Bourbon Offshore (f/k/a Bourbon
Offshore Holdings, SAS), as shareholders of RMC (with the Members collectively,
“Sellers”);
     WHEREAS, pursuant to the Purchase Agreement, Sellers have agreed to sell,
and Buyer has agreed to buy, all of the membership interests in RMH and all of
the shares of Common Stock in RMC not owned by RMH;
     WHEREAS, Rigdon has been extensively involved in the management and
operation of the Companies and their respective business operations and,
directly or indirectly, owns a substantial equity interest in the Companies;
     WHEREAS, Rigdon, as a result of his equity interest in the Companies, will
receive substantial consideration as of the closing of the transactions
contemplated by the Purchase Agreement (the “Closing”);
     WHEREAS, Buyer, as a condition to the Closing, requires that Rigdon execute
and deliver this Agreement; and
     WHEREAS, Rigdon, for the consideration of the execution and delivery of the
Purchase Agreement and the consideration to be received by Rigdon in connection
with the transactions contemplated thereby, has agreed to, and does hereby,
enter into this Agreement on the terms and conditions set forth below;
     NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
agree as follows:
     Definitions. For purposes of this Agreement, (a) the capitalized terms set
forth below shall have the respective meanings specified below, and (b) other
capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned to such terms in the Purchase Agreement.
     “Affiliate” means any Person who is an “affiliate” as defined in Rule 12b-2
of the General Rules and Regulations under the Securities Exchange Act of 1934,
as amended.
     “Business” means the construction, ownership and/or operation of Offshore
Support Vessels to be used for transportation of materials and supplies to and
from offshore platforms and drilling rigs.

1



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks in the State of Texas are authorized or required by law
or executive order to close.
     “Effective” means when the Purchase Price is delivered and received at
Closing by the Seller Representative under the Purchase Agreement.
     “Offshore Support Vessels” means offshore platform supply vessels, offshore
supply vessels and offshore crewboats.
     “Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.
     “Restriction Period” means the period commencing when this Agreement
becomes Effective and ending two (2) years thereafter.
     “Territory” means the United States Gulf of Mexico and Trinidad and Tabago.
     Restrictive Covenants. During the Restriction Period, Rigdon shall not,
directly or indirectly, on his own behalf or as a shareholder, owner, principal,
member, partner, joint venturer, individual proprietor, employer, director,
trustee, manager, officer, employee, consultant, independent contractor, agent,
sales representative, investor or lender, or in any other individual,
representative or other capacity (each an “Other Capacity”) (other than through
passive investments in securities constituting not more than one percent (1%) of
the outstanding securities of any class of publicly-traded securities registered
on any national securities exchange or market other than securities of Buyer):
     construct, own or operate any Offshore Support Vessels, or provide goods,
services, financing or other assistance to, any business that provides services
similar to those provided by the Business anywhere in the Territory;
     solicit, induce or influence, or attempt to solicit, induce or influence,
any Person to purchase or obtain any services of a type rendered by the Business
from any Person in the Territory other than one of the Companies;
     solicit, induce or influence, or attempt to solicit, induce or influence,
any customer, government agency, supplier, distributor, independent contractor,
agent or other Person to terminate or otherwise alter its contractual or
business relationship with any of the Companies, Buyer or any of their
Affiliates; or
     solicit, entice, induce, suggest or request that any employee of any of the
Companies, Buyer or any of their Affiliates (whether employed directly or
indirectly, including through an employee leasing arrangement) terminate such
employee’s relationship with such Company, Buyer or such Affiliate, as
applicable.

2



--------------------------------------------------------------------------------



 



     Nondisparagement. Rigdon agrees that he shall not make or publish any
statement, written or oral, disparaging the reputation of any of the Companies,
Buyer, any of their Affiliates or any of their respective directors, officers,
employees, agents or representatives; provided that the foregoing shall not
limit in any way the enforcement by Rigdon of any legal rights or claims against
Buyer under this Agreement or the Purchase Agreement.
     Independence of Obligations. The covenants of Rigdon set forth in this
Agreement shall be construed as separate agreements independent of any other
agreement or arrangement between Rigdon, on the one hand, and Buyer, on the
other. The existence of any claim or cause of action by Rigdon against Buyer,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement of any of the covenants contained in this Agreement
against Rigdon.
     Reasonableness; Reformation. Rigdon acknowledges that, by virtue of his
association with the Companies, he has developed considerable expertise in the
operations of the Business. Rigdon recognizes that Buyer and the Companies would
be irreparably damaged, and Buyer’s substantial investment in the Companies and
their Business would be materially impaired, if Rigdon were to engage in any
activity in violation of the terms of this Agreement. Accordingly, Rigdon
expressly acknowledges that (a) he is voluntarily entering into this Agreement;
(b) this Agreement is ancillary to the Purchase Agreement and Buyer would not
have executed the Purchase Agreement and agreed to consummate the transactions
contemplated thereby without Rigdon’s execution and delivery of this Agreement;
(c) the provisions of this Agreement contain reasonable limitations as to time,
geographical area and scope of activities to be restrained, and such limitations
and the other provisions of this Agreement have been specifically negotiated by
sophisticated commercial parties with the assistance of legal counsel and are
given as an essential and integral part of the transactions contemplated by the
Purchase Agreement; (d) the provisions of this Agreement do not impose a greater
restraint than is necessary to protect the goodwill and other business interests
of Buyer and the Companies; (e) if any portion of the covenants and agreements
set forth in this Agreement are held by a court of competent jurisdiction to be
invalid, unreasonable, arbitrary or against public policy, then such portion of
such covenants shall be considered divisible as to time, scope of activities
covered, and geographical area, and the remaining provisions of this Agreement
shall nevertheless be binding upon the parties hereto with the same effect as
though the invalid, unreasonable or arbitrary part had been severed and deleted
and had never constituted a part hereof; and (f) if any court of competent
jurisdiction determines the specified time period, scope of activities covered,
or geographical area applicable to any provision of this Agreement to be
invalid, unreasonable, arbitrary or against public policy, a lesser time period,
scope of activities covered, and/or geographical area which is judicially
determined to be reasonable, non-arbitrary and not against public policy may be
enforced against Rigdon.
     Remedies. In the event of a breach or threatened breach of any covenant or
agreement of Rigdon in this Agreement, remedies at law will not adequately
compensate Buyer or the Companies for their respective injuries incurred as a
result thereof. Accordingly, injunctive and/or equitable relief shall be
available to Buyer and the Companies to specifically enforce this Agreement and
prevent such breach and any continued breach of any covenant and agreement
herein, and in any such action or proceeding to obtain injunctive or equitable
relief Buyer or the

3



--------------------------------------------------------------------------------



 



Companies shall not be required to post bond or otherwise prove the inadequacy
of other available remedies.
     Waivers Applicable to Covenants. In its sole discretion, Buyer or the
Companies shall have the right at any time and from time to time to waive all or
any portion of the covenants contained in this Agreement as applicable to
Rigdon, including reducing the scope of any such covenant or reducing the time
period or the geographical area of any such covenant; provided, however, that,
as so amended by waiver, such covenant shall remain fully in effect. In order to
be effective, any such waiver must be in writing and executed by Buyer or the
Companies.
     Tolling Provision. The duration of any restrictive covenant of Rigdon
contained in this Agreement shall be extended by the length of time, if any,
during which Rigdon is in breach of such restrictive covenant as adjudged
pursuant to a non-appealable judgment of any court.
     Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas as applied to
contracts made and to be performed entirely within the State of Texas and
without regard to the principles of conflicts of law thereof. Rigdon hereby
waives his right to assert in any proceeding involving this Agreement that the
law of any other jurisdiction shall apply to such dispute; and Rigdon hereby
covenants that he shall assert no such claim in any dispute arising under or in
connection with this Agreement.
     Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of this Agreement.
     Notices. All notices, requests, consents and demands to or upon the
respective parties hereto shall be in writing, and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made: (a) if
delivered by hand (including by overnight courier), when delivered; (b) on the
next Business Day after delivery to a nationally recognized overnight carrier
service if sent by overnight delivery for next morning delivery; (c) in the case
of mail, three (3) Business Days after deposit in United States first class
mail, certified with return receipt requested and postage prepaid; and (d) in
the case of facsimile transmission, when receipt is mechanically acknowledged.
In each case: (x) if delivery is not made during normal business hours at the
place of receipt, receipt and due notice under this Agreement shall be deemed to
have been made on the immediately following Business Day; and (y) notice shall
be sent to the address of the party to be notified, as follows, or to such other
address as may be hereafter designated by the respective parties hereto in
accordance with these notice provisions:

     
If to Buyer or the Companies to:
  GulfMark Offshore, Inc.
10111 Richmond Avenue
Suite 340
Houston, Texas 77042
Attention: Bruce A. Streeter
Fax: (713) 963-9796
 
   
With a copy to:
  Strasburger & Price, LLP
1401 McKinney

4



--------------------------------------------------------------------------------



 



     
 
  Suite 2200
Houston, Texas 77010
Attention: Garney Griggs
Fax: (832) 397-3522
 
   
If to Rigdon:
  Larry T. Rigdon
914 Main Street, Suite 1805
Houston, Texas 77002
Email: rigdon@bellsouth.net
 
   
With a copy to:
  Stewart F. Peck
Lugenbuhl Wheaton Peck Rankin & Hubbard
601 Poydras St., Suite 2775
New Orleans, Louisiana
Fax: (504) 310-9195

     Assignment; Binding Effect. Buyer, the Companies, and their respective
successors and assigns, may transfer and assign this Agreement and/or any of its
and their respective rights and obligations under this Agreement to a
wholly-owned subsidiary of such entity without notice to Rigdon. This Agreement
may not be transferred or assigned by Rigdon. This Agreement shall be binding
upon and shall inure to the benefit of (i) the parties hereto and the Companies,
and (ii) the respective heirs, legal representatives, successors and permitted
assigns of each of the Persons referred to in clauses (i) and (ii) of this
sentence.
     Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. The exchange of copies of this Agreement and of signature pages by
facsimile or other electronic transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of an
original of this Agreement for all purposes. Signatures of the parties
transmitted by facsimile or other electronic transmission shall be deemed to be
their original signatures for all purposes.
     Entire Agreement; Survival. The preamble and recitals hereto are an
integral part of this Agreement and are hereby incorporated by reference into
and made a part of this Agreement for all purposes. This Agreement (a) contains
the entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein, and (b) supersedes all prior agreements and
understandings, whether written or oral, between the parties with respect to
such subject matter; provided, however, that nothing herein shall negate,
supersede or limit any provision of the Purchase Agreement or of any other
agreement, document or certificate executed and delivered pursuant to the
Purchase Agreement, all of which shall continue in effect in accordance with
their respective terms.
     Amendments. Except as otherwise expressly provided in Section 7, this
Agreement may be amended, modified or supplemented only by an agreement in
writing signed by Buyer and Rigdon.

5



--------------------------------------------------------------------------------



 



     Waivers. Subject to Section 7, the observance of any term of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively) by the party entitled to enforce such term, but
such waiver shall be effective only if it is in a writing signed by the party
entitled to enforce such term and against which such waiver is to be asserted.
Unless otherwise expressly provided in this Agreement, no delay or omission on
the part of any party in exercising any right or privilege under this Agreement
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any right or privilege under this Agreement operate as a waiver of any other
right or privilege under this Agreement nor shall any single or partial exercise
of any right or privilege preclude any other or further exercise thereof or the
exercise of any other right or privilege under this Agreement.
     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE RELATIONSHIPS OF
THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS
TO DEMAND A TRIAL BY JURY ARISING FROM ANY SOURCE, INCLUDING THE CONSTITUTION OF
THE UNITED STATES OR ANY STATE THEREIN, COMMON LAW OR ANY APPLICABLE STATUTE OR
REGULATIONS. EACH PARTY HERETO ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY
WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.
     Attorneys’ Fees and Costs. If attorneys’ fees or other costs are incurred
to secure performance of any obligations hereunder, or to establish damages for
the breach thereof or to obtain any other appropriate relief, whether by way of
prosecution or defense, the prevailing party shall be entitled to recover
reasonable attorneys’ fees and costs incurred in connection therewith.
     Further Assurances. Each party hereto agrees to execute any and all
documents and to perform such other acts as may be necessary or expedient to
further the purposes of this Agreement.
     Severability. If any provision of this Agreement or the application of any
such provision to any Person or circumstance shall be declared judicially to be
invalid, unenforceable or void, such decision shall not have the effect of
invalidating or voiding any portion of the remainder of this Agreement, it being
the intent and agreement of the parties that this Agreement shall be deemed
amended by modifying such provision to the extent necessary to render it valid,
legal and enforceable while preserving its intent or, if such modification is
not possible, by substituting therefor another provision that is valid, legal
and enforceable and that achieves the same objective.
     Matthew M. Rigdon. It is understood that Rigdon’s son, Matthews M. Rigdon
(“Matthew”) is employed by the Companies. Notwithstanding anything herein to the
contrary, Matthew may be employed by the Companies during the Restriction Period
and Rigdon, as Matthew’s father, may consult with, advise, influence and
encourage his son, and such

6



--------------------------------------------------------------------------------



 



employment by the Companies of Matthew and such activities by Rigdon shall not
be deemed violative of the terms, conditions and obligations under this
Agreement. Such permitted parental activities shall not include any activities
by Rigdon, directly or indirectly, on his own behalf or in any Other Capacity,
in any business in which his son is involved.
     Effectiveness of the Agreement. Notwithstanding anything herein to the
contrary, this Agreement shall not go into full effect and be binding upon
Rigdon, his heirs, successors and assigns, until the Agreement becomes
Effective.
(Remainder of Page Intentionally Left Blank)

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first set forth above.

            BUYER:

GULFMARK OFFSHORE, INC.
      By:   /s/ Bruce Streeter         Name:   Bruce Streeter        Title:  
President & CEO        RIGDON:
      /s/ Larry T. Rigdon       Larry T. Rigdon         

 